DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the phrase “comprises” in line 3 should be replaced with “includes.” Legalese style language should not be present within the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear to the extent of what “thermal energy resulting from the solar radiation can penetrate into the ground” entails or to what temperature the device heats the soil?
Regarding claim 7, it is indefinite and unclear as to how the “plurality of solar reflectors” as recited in claim 7 relate to the “plurality of reflectors” in claim 3, which claim 7 depends upon? For purposes of examination, the examiner assumes that they are both referring to the same element, but the claims need updated with proper antecedent basis to make this explicitly clear.
Regarding claim 9, the term “ideal conditions” is a relative term and one of ordinary skill in the art would not know its meaning.
Regarding claim 13, it is indefinite and unclear as to how the “an adjustable angle of incidence” of claim 13 relates to the “an angle of incidence” as already recited in claim 11? For purposes of examination, the examiner assumes that they are both referring to the same element, but the claims need updated with proper antecedent basis to make this explicitly clear. 
Claim 19 references claim 20 which does not exist in this claim set. For purposes of examination, claim 20 has not been examined as it is indefinite and unclear as to what constitutes the metes and bounds of claim 19?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Golder (US Pub. 4,292,957) in view of Fairbanks (US Pub. 5,959,787).
Regarding claim 1, Golder discloses an apparatus for defining a volume above a ground plane for the solarization of an underlying volume of ground (the examiner notes that the term “ground” is a relative term as most surfaces can be considered a “ground” surface such as the ground surface of a building, the lowest surface of an object, etc.; if applicant means for the “ground” to be a surface of the earth, the claim should be clarified to indicate as such) comprising: 
a support structure with a first opening (Fig. 3, the first opening is located at the top of the structure);
a plurality of volume walls (Fig. 3, front wall 6, sides 8 and 10, a back wall 12”) positioned to extend away from the support structure so that when the apparatus is above the ground plane the walls extend toward the ground plane, wherein the plurality of volume walls and the volume lid are attached to the support structure and the volume walls form a second opening (Fig. 3, the first opening is located at the top of the structure while the second opening is front and back surfaces 29 and 31 comprising a transparent plastic for allowing radiation to enter);
wherein, when the support structure is placed on a section of the ground to receive solar radiation into the volume, the volume lid and volume walls limit escape of thermal energy present in the volume into air surrounding the apparatus and allowing the thermal energy to elevate the ground temperature in the section of the ground via the second opening (Col. 1, lines 57-60: “Referring now to the drawings by reference characters, there is shown an oven having a base box of generally rectangular structure, generally designated 7, having a front wall 6, sides 8 and 10, a back wall 12”).
However, Golder does not disclose as taught by Fairbanks, a volume lid (Fig. 1, coverglass 26 is comprised of upper surface 30 and lower surface 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Golder to include the volume lid of Fairbanks for better insulation.
Regarding claim 2, Golder as modified by Fairbanks discloses the claimed invention in addition to as taught by Golder, a subassembly positionable to redirect solar radiation toward the volume lid and into the volume (Col. 1, lines 31-34: “Another object of the present invention is to provide a solar oven with a simple means wherein the food box remains level, but wherein the reflective panels are easily adjusted to the correct altitude for the sun”).
Regarding claim 3, Golder as modified by Fairbanks discloses the claimed invention in addition to as taught by Golder, the subassembly comprises a plurality of reflectors (Col. 1, lines 35-39: “The whole oven can be easily rotated to provide for the correct azimuth and an indicator is provided which has the dual function of allowing one to position the reflectors to an optimum elevation angle and to rotate the oven to the correct azimuth for maximum heating”).
Regarding claim 4, Golder as modified by Fairbanks discloses the claimed invention except for the plurality of reflectors are adjustable to be inclined relative to the support structure at an angle of at least 60 degrees to redirect radiation into the volume. It would have been obvious to one having ordinary skill in the art at the time the invention was made to orientate the reflectors to this angle as it might provide for maximum heating, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Golder as modified by Fairbanks discloses the claimed invention in addition to as taught by Fairbanks, the volume lid is at least partially transparent (Col. 5, lines 30-31: “The coverglass 26 is transparent to the visible and near IR spectrum”).
Regarding claim 6, Golder as modified by Fairbanks discloses the claimed invention in addition to as taught by Golder, thermal energy resulting from the solar radiation can penetrate into the ground to a depth of at least 6 inches (The device is capable of heating the ground. It is not specified the degree to which the ground is heated).
Regarding claim 7, Golder as modified by Fairbanks discloses the claimed invention in addition to as taught by Golder, the plurality of solar reflectors are part of a collapsible reflector assembly (Fig. 1, the device is in a collapsed configuration in comparison to figure 2).
Regarding claim 10, Golder as modified by Fairbanks discloses the claimed invention except for the first opening is square in shape having dimensions 24 inches X 24 inches. It would have been an obvious matter of design choice to dimension the opening to this size because that area might be required to allow adequate solar energy to enter the interior space, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, Golder as modified by Fairbanks discloses the claimed invention in addition to as taught by Golder, an angle of incidence of the collapsible reflector assembly can be adjusted by the use of an angle adjustment insert (Fig. 3, wedge 63).
Regarding claim 12, Golder as modified by Fairbanks discloses the claimed invention in addition to as taught by Golder, the angle adjustment insert is wedge shaped (Fig. 3, wedge 63)
Regarding claim 13, Golder as modified by Fairbanks discloses the claimed invention in addition to as taught by Golder, an adjustable angle of incidence is determined by a height of the angle adjustment insert (Fig. 3, the angle could be adjusted by only partially inserting the wedge 63 into its receptacle).
Regarding claim 14, Golder discloses an apparatus for heating comprising a support structure with: 
a first opening (Fig. 3, the first opening is located at the top of the structure);
a plurality of volume walls (Fig. 2, front wall 6, sides 8 and 10, a back wall 12”), wherein: 
the plurality of volume walls and the volume lid are attached to the support structure and form a second opening (Fig. 3, the first opening is located at the top of the structure while the second opening is front and back surfaces 29 and 31 comprising a transparent plastic for allowing radiation to enter);
and when the support structure is placed on a section of the ground, the volume lid and volume walls and the ground define a volume of air for which the volume lid and volume walls limit escape of thermal energy into surrounding air and permit the thermal energy to elevate temperature of the section of the ground (Col. 1, lines 57-60: “Referring now to the drawings by reference characters, there is shown an oven having a base box of generally rectangular structure, generally designated 7, having a front wall 6, sides 8 and 10, a back wall 12”).
However, Golder does not disclose as taught by Fairbanks, a volume lid (Fig. 1, coverglass 26 is comprised of upper surface 30 and lower surface 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Golder to include the volume lid of Fairbanks for better insulation.
Regarding claim 15, Golder as modified by Fairbanks discloses the claimed invention in addition to as taught by Golder, a radiation transfer assembly, where the radiation transfer assembly is attached to the support structure; and, when the support structure is placed on the ground the radiation transfer assembly directs solar radiation toward the volume lid (Fig. 3, main reflective elements 49, 45, 51).
Regarding claim 18, Golder discloses a method of heating a volume of air above a section of ground comprising the steps of: 
placing a support structure on a section of ground (Col. 2, lines 8-12: “[sic] By placing wall 12 on the ground (11 then becoming the back N wall and 12 the bottom) and moving gnomon 67 to the top of 49, the sun's rays may be effectively utilized from 60° to O°, i.e., from sunrise to sunset”); 
when the support structure is placed on the ground, the volume lid and plurality of volume walls limit escape of thermal energy into the surrounding air (Front wall 6, sides 8 and 10, a back wall 12 will provide some degree of insulation).
However, Golder does not disclose as taught by Fairbanks, directing an amount of solar radiation onto a volume lid, where the volume lid is attached to the support structure, the volume of air is encased by the volume lid, the section of ground and a plurality of volume walls (Fig. 1, coverglass 26 is comprised of upper surface 30 and lower surface 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Golder to include the volume lid of Fairbanks for better insulation.
Regarding claim 19, Golder as modified by Fairbanks discloses the claimed invention in addition to as taught by Golder, using a subassembly to direct an amount of solar radiation onto the volume lid (Col. 1, lines 31-34: “Another object of the present invention is to provide a solar oven with a simple means wherein the food box remains level, but wherein the reflective panels are easily adjusted to the correct altitude for the sun”).

Claim 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Golder (US Pub. 4,292,957) in view of Fairbanks (US Pub. 5,959,787), and further in view of Nix (US Pub. 8,127,759 B2). 
Regarding claim 8, Golder as modified by Fairbanks discloses the claimed invention except for as taught by Nix, reflection caused by the subassembly can raise the temperature of the volume of soil to at least 71° C (160° F) (Col. 2, lines 31-37: “The solar cooker is pointed at the sun at least hourly, during sunny conditions. The device is more ergonomic in that it has a small "foot print" and thus uses less floor or table space when in use. It is easy to use, and understand. Temperatures have been measured at 300 F. degrees, capturing close to 1,000 BTUs per hour, in test. The device is also foldable for easy shipping”).
Regarding claim 9, Nix as modified by Fairbanks discloses the claimed invention in addition to as taught by Nix, the volume of soil reaches a temperature of at least 71° C (160° F) within twenty minutes under ideal conditions (The apparatus can achieve temperatures of up to 300° F. The time it takes to reach this temperature is dependent on the environmental conditions).
Regarding claim 17, Nix as modified by Fairbanks discloses the claimed invention in addition to as taught by Nix, the volume of soil reaches a temperature of at least 71° C (160° F) within twenty minutes under ideal conditions (The apparatus can achieve temperatures of up to 300° F. The time it takes to reach this temperature is dependent on the environmental conditions).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Golder (US Pub. 4,292,957) in view of Fairbanks (US Pub. 5,959,787), and further in view of Thorne (US Pub. 2010/0206303 A1). 
Regarding claim 16, Golder as modified by Fairbanks discloses the claimed invention except for as taught by Thorne, the radiation transfer assembly comprises a plurality of solar mirrors (Pg. 1, [0002], lines 8-11: “A solar concentrator is commonly a highly reflective surface, such as a mirror, which is positioned to reflect light outside the area of the solar panel to the surface of the solar panel”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649